      Case 4:19-cr-00172-RGE-HCA Document 134-1 Filed 06/30/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,
                                                         No. 4:19-cr-00172-RGE-HCA
v.
                                                             SENTENCING HEARING
                                                                 EXHIBIT LIST
JESSICA RAE REZNICEK,

        Defendant.


                         GOVERNMENT EXHIBITS
 NO.      DESCRIPTION                                I   O   OBJ R    RSO     OS    DATE
 1        Via Pacis 4/2017 Article                   X   X        X                 6/30/2021
 2        YouTube Interview w/ Reznicek              X   X        X                 6/30/2021
 3        DGR Reznicek                               X   X        X                 6/30/2021
 4        Facebook – Train blockage                  X   X        X                 6/30/2021
 5        Iowa City Library Event - video            X   X        X                 6/30/2021
 5A       Iowa City – video Reznicek How To          X   X        X                 6/30/2021
          Stop Pipeline
 5B       Iowa City – video Reznicek                 X   X        X                 6/30/2021
          Share/Encourage tactics
 5C       Iowa City – video Montoya Go and           X   X        X                 6/30/2021
          Take Risks
 5D       Iowa City – video Montoya It aint no       X   X        X                 6/30/2021
          big deal
 5E       Iowa City – video Montoya This             X   X        X                 6/30/2021
          works
 5F       Iowa City– video Montoya you can do        X   X        X                 6/30/2021
          this
 5G       Iowa City video you don’t need a           X   X        X                 6/30/2021
          workshop


      I = Identified; O = Offered; Obj = Objection; R = Received; RSO = Received subject to
                objection; OS = Objection sustained; PT = Admitted by pretrial order
                                                 1
      Case 4:19-cr-00172-RGE-HCA Document 134-1 Filed 06/30/21 Page 2 of 4




NO.       DESCRIPTION                              I   O   OBJ R      RSO     OS    DATE
6-1       Video – Minneapolis Part I               X   X          X                 6/30/2021
6-2       Video – Minneapolis Part II              X   X          X                 6/30/2021
6A        Video – Minneapolis Reznicek             X   X          X                 6/30/2021
          consider property destruction
6B        Video – Minneapolis Reznicek FBI         X   X          X                 6/30/2021
          Needs
6C        Video – Reznicek Feds don’t have         X   X          X                 6/30/2021
          much
6D        Video – Minneapolis Reznicek mask        X   X          X                 6/30/2021
          up
6E        Video – Minneapolis Montoya we           X   X          X                 6/30/2021
          didn’t get caught
7         Video – Reznicek/Montoya                 X   X          X                 6/30/2021
          encouraging others
8         Photograph                               X   X   X      X                 6/30/2021
9         Photograph                               X   X   X      X                 6/30/2021
10        Photograph                               X   X   X      X                 6/30/2021
11        Photograph                               X   X   X      X                 6/30/2021
12        Photograph                               X   X   X      X                 6/30/2021
13        Photograph                               X   X   X      X                 6/30/2021
14        Photograph                               X   X   X      X                 6/30/2021
15        Photograph                               X   X   X      X                 6/30/2021
16        Photograph                               X   X   X      X                 6/30/2021
17        Photograph                               X   X   X      X                 6/30/2021
18        Photograph                               X   X   X      X                 6/30/2021
22        Photograph                               X   X          X                 6/30/2021
23        Photograph                               X   X          X                 6/30/2021
24        Photograph                               X   X          X                 6/30/2021
25        Photograph                               X   X          X                 6/30/2021
26        Photograph                               X   X          X                 6/30/2021

      I = Identified; O = Offered; Obj = Objection; R = Received; RSO = Received subject to
                objection; OS = Objection sustained; PT = Admitted by pretrial order
                                               2
     Case 4:19-cr-00172-RGE-HCA Document 134-1 Filed 06/30/21 Page 3 of 4




NO.      DESCRIPTION                              I   O   OBJ R      RSO     OS    DATE
27       Photograph                               X   X          X                 6/30/2021
28       Photograph                               X   X          X                 6/30/2021
29       Photograph                               X   X          X                 6/30/2021
30       Photograph                               X   X          X                 6/30/2021
31       Photograph                               X   X          X                 6/30/2021
32       Photograph                               X   X          X                 6/30/2021
33       Photograph                               X   X          X                 6/30/2021
34       Photograph                               X   X          X                 6/30/2021
35       Photograph                               X   X          X                 6/30/2021
36       Photograph                               X   X          X                 6/30/2021
37       Photograph                               X   X          X                 6/30/2021
38       Photograph                               X   X          X                 6/30/2021
39       Photograph                               X   X          X                 6/30/2021
40       Photograph                               X   X          X                 6/30/2021
41       Photograph                               X   X          X                 6/30/2021
42       Photograph                               X   X          X                 6/30/2021
43       Photograph                               X   X          X                 6/30/2021
44       Photograph                               X   X          X                 6/30/2021
45       Photograph                               X   X          X                 6/30/2021
46       Photograph                               X   X          X                 6/30/2021
47       Photograph                               X   X          X                 6/30/2021
48       Photograph                               X   X          X                 6/30/2021
49       Photograph                               X   X          X                 6/30/2021
50       Photograph                               X   X          X                 6/30/2021
51       Photograph                               X   X          X                 6/30/2021
52       Photograph                               X   X          X                 6/30/2021
53       Photograph                               X   X          X                 6/30/2021
54       Photograph                               X   X          X                 6/30/2021

     I = Identified; O = Offered; Obj = Objection; R = Received; RSO = Received subject to
               objection; OS = Objection sustained; PT = Admitted by pretrial order
                                              3
     Case 4:19-cr-00172-RGE-HCA Document 134-1 Filed 06/30/21 Page 4 of 4




NO.      DESCRIPTION                               I   O   OBJ R     RSO     OS    DATE
55       Photograph                                X   X         X                 6/30/2021
56       Photograph                                X   X         X                 6/30/2021
57       Photograph                                X   X         X                 6/30/2021
58       Photograph                                X   X         X                 6/30/2021
59       Photograph                                X   X         X                 6/30/2021
60       Photograph                                X   X         X                 6/30/2021
61       Photograph                                X   X         X                 6/30/2021
62       Photograph                                X   X         X                 6/30/2021
63       Photograph                                X   X         X                 6/30/2021
64       Electronic Exhibit                        X   X         X                 6/30/2021
65       Sealed exhibit filed at ECF No. 131       X   X         X                 6/30/2021



                                 DEFENSE EXHIBITS
NO.      DESCRIPTION                               I   O   OBJ R     RSO     OS    DATE
A        50 letters of support                     X   X         X                 6/30/2021




     I = Identified; O = Offered; Obj = Objection; R = Received; RSO = Received subject to
               objection; OS = Objection sustained; PT = Admitted by pretrial order
                                               4
